DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. (JP-2012163370 A).
Iwai et al. discloses a detection sensor comprising: 
             a single light-emitting element (FIG. 5, element 21) that radiates light onto a conveyed material (FIG. 5, element 1); and 
              a plurality of light-receiving elements (FIG. 5, elements 27 and 30) that receive interference light including the light that is scattered at a surface of the conveyed material and the light that is scattered inside the conveyed material (Abstract: The light receiving system receives either reflected light, scattered light or transmitted light from the substrate).
Allowable Subject Matter
2.	Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 5: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that a detection mechanism that acquires detection results of the plurality of light-receiving elements of the detection sensor, and performs averaging processing on the detection results to detect a conveying speed of the conveyed material is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 7-9 are allowed because they depend directly/indirectly on claim 5.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853